Citation Nr: 1235916	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-00 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for right knee osteoarthritis.

2.  Entitlement to an evaluation greater than 10 percent for left knee osteoarthritis.

3.  Entitlement to an evaluation greater than 10 percent for left ankle osteoarthritis with instability.

4.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected disabilities.

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran submitted a notice of disagreement regarding the April 2007 denial of entitlement to service connection for posttraumatic stress disorder (PTSD).  In December 2008, the RO granted entitlement to service connection for PTSD and assigned a 30 percent evaluation from December 4, 2006.  This was a complete grant of the benefit sought (i.e., service connection) and this issue is not for consideration by the Board.  

The December 2008 statement of the case addressed entitlement to service connection for degenerative disc disease of the lumbar spine; entitlement to an evaluation greater than 10 percent for left ankle disability; entitlement to a higher level of special monthly compensation (SMC) based on loss of use of a creative organ; and entitlement to a compensable evaluation for erectile dysfunction.  The Form 9 submitted in response to the statement of case specifically limited the appeal to the lumbar spine and left ankle disabilities.  Thus, the SMC and erectile dysfunction issues are not for consideration by the Board.  

In April 2012, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2011).  

The issue of entitlement to a TDIU will be discussed in further detail below. 

The Virtual VA eFolder has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Information in the claims folder indicates that the Veteran receives VA medical treatment.  On review, VA medical records were last printed in December 2008.  Additional relevant VA records should be obtained on remand.  See 38 C.F.R. § 3.159(c)(2) (2011).  

Evaluations for right and left knee osteoarthritis

In March 2002, the RO granted entitlement to service connection for right and left knee osteoarthritis.  A 10 percent evaluation was assigned for each knee from April 20, 2000.  In December 2005, the Veteran submitted a claim for increase.  In April 2006, the RO continued the 10 percent evaluations.  The Veteran disagreed with this decision and in September 2006, a statement of the case was furnished.  Thereafter, the Veteran requested reconsideration of his claim and submitted additional relevant evidence within the appeal period.  In December 2008, the RO furnished a supplemental statement of the case and in January 2009, a timely Form 9 was received.  

In an August 2009 statement, the Veteran stated that evidence submitted shows that his knee conditions have worsened with age and his mobility has decreased.  

The Veteran last underwent a VA examination to assess the severity of his knee disabilities in June 2009.  Considering the Veteran's complaints, as well as the length of time since the last examination, a current examination is needed.  See 38 C.F.R. § 3.327 (2011); Green v. Derwinski, 1 Vet. App. 121 (1991). 


Evaluation for left ankle osteoarthritis with instability

In November 2001, the RO granted entitlement to service connection for left ankle instability and assigned a noncompensable evaluation from April 20, 2000.  In March 2002, the RO recharacterized the disability as left ankle osteoarthritis with instability and increased the evaluation to 10 percent effective April 20, 2000.  In April 2007, the RO continued the 10 percent evaluation for the left ankle.  The Veteran disagreed and subsequently perfected this appeal.  

In an August 2009 statement, the Veteran stated that evidence showed that his left ankle had worsened with age and his mobility had decreased.  

The Veteran last underwent a VA examination to assess the severity of his left ankle disability in June 2009.  Considering the Veteran's complaints, as well as the length of time since the last examination, a current examination is needed.  See 38 C.F.R. § 3.327; Green. 

Service connection for degenerative disc disease of the lumbar spine

In April 2007, the RO denied entitlement to service connection for degenerative disc disease, claimed as a back complication.  The Veteran disagreed with the decision and subsequently perfected this appeal.  He essentially contends that he has a low back disability that was incurred during service or that is secondary to his service-connected disabilities.  

On enlistment examination in June 1967, the Veteran's spine was reported as normal on clinical evaluation.  Service treatment records show that the Veteran was seen on May 26, 1968 with complaints of kidney problems.  On examination, he complained of mid-lumbar aching exacerbated with walking and lifting.  Note dated the following day indicates he had good range of motion and no spasm.  Impression was chronic low back strain.  The Veteran underwent an orthopedic consultation on May 31, 1968.  Range of motion was excellent and there was no spasm.  X-rays showed the lumbosacral junction was narrowed.  Impression was chronic low back pain-strain, degenerative disc.  He was assigned to a rear area.  Bed boards and exercise were prescribed.  Note dated June 5, 1968 indicates the Veteran was feeling better and was to continue light duty.  He returned to the orthopedic clinic on June 7, 1968.  He was improving and increased activity was recommended.  He was seen on June 14, 1968 with complaints of back weakness since returning to the field.  There was full range of motion with no spasm and neurologic testing showed straight leg raising negative to 85 degrees bilaterally.  On July 3, 1968, the Veteran was seen with complaints of reoccurrence of low back pain spreading to the kidney.  Objectively, there was very minimal muscle spasm of the right lumbar area.  A July 12, 1968 consultation request indicates that the Veteran was complaining of back pain and telling his commanding officer that he had not received the proper medical care.  Physician examination showed minimal right lumbar spasm and there was concern the patient was malingering.  The Veteran underwent orthopedic consultation on July 15, 1968.  Range of motion was excellent without list, spasm, or tenderness.  The examiner indicated there was no objective evidence of low back pain and return to duty was recommended.  On separation examination in July 1970, the Veteran's spine was reported as normal on clinical evaluation.  

In October 2006, the Veteran underwent magnetic resonance imaging (MRI) of the lumbar spine.  Impression was disc protrusion L5-S1, without significant central canal stenosis.  Mild mass effect on the nerve roots was not excluded.

The Veteran underwent a VA examination in February 2007.  The examiner indicated that the Veteran was diagnosed with degenerative disc disease by imaging in 2006.  He stated that there was no data to support the cause of lumbar degenerative disc disease as secondary to lower extremity knee or ankle disabilities.  He further stated that "[t]o attribute the spine-related condition to his knees or ankle condition would be pure speculation, therefore, a spinal worksheet was not performed."

In an April 2007 private medical evaluation, the Veteran reported that he injured his back in 1970 during exercise and that it has gradually gotten worse.  In a May 2007 statement, he reported a low back injury in approximately May 1968 while he was serving in Vietnam.  He indicated he was persistent in trying to get treatment but was denied.  

On review, the Veteran clearly has a current lumbar spine disability.  The Board acknowledges the in-service diagnosis of a chronic low back disorder.  Subsequent service records, however, suggest possible malingering and an absence of low back pathology.  Separation examination was also negative.  

The Board also acknowledges the findings on examination in February 2007.  This examination, however, is not adequate for entering a decision.  That is, the examiner did not provide a medical opinion as to whether the current diagnosis was related to military service, nor did he address whether any current disability was aggravated by service-connected disability.  Under the circumstances of this case, additional examination is necessary.  See 38 C.F.R. § 3.159(c)(4).  

Entitlement to a TDIU

In an April 2012 statement, the Veteran reported that he was found unemployable by the Social Security Administration and he requested that his pending case be decided based on unemployability because he could not maintain gainful employment.  

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  On review, a remand is necessary so that the RO can appropriately develop and adjudicate the claim of entitlement to individual unemployability benefits.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide appropriate VCAA notice regarding the claim of entitlement to a TDIU.  The Veteran should also be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

2.  The AMC/RO should request relevant treatment records from the VA Medical Centers in Montgomery, Alabama and Gainesville, Florida, to include any associated outpatient clinics, for the period since December 2008.  All records obtained should be associated with the claims file or the appellant's Virtual VA eFolder.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  Thereafter, the AMC/RO should schedule the appellant for a VA joints examination.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

In accordance with the latest worksheets for rating knee and ankle disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability associated with the Veteran's right and left knees and left ankle.  The examiner is specifically requested to discuss how the Veteran's bilateral knee and left ankle disabilities impact his ability to obtain and/or maintain substantially gainful employment.  

A complete rationale for any opinion expressed must be provided.  

4.  The AMC/RO should schedule a VA examination to determine the nature and etiology of current lumbar spine disability.  This examination may, if appropriate, be conducted in conjunction with the examination requested above-separate examinations need not be conducted unless necessary for some reason.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

Follow examination and review of the claims folder, the examiner is requested to opine whether any current lumbar spine disability is at least as likely as not (i.e., there is a 50 percent or greater probability) related to active military service or events therein, to include those complaints of low back pain noted during service.  In making this determination, the examiner is asked to discuss the in-service orthopedic consultations and x-ray findings.  

If the examiner determines that current lumbar spine disability is not related to active military service, he/she should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability (a) was caused, or (b) is aggravated (permanently made worse) by the Veteran's service-connected lower extremity disabilities.

A complete rationale for any opinion expressed must be provided.  

5.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, the AMC/RO must implement corrective procedures at once.

6.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

7.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO must readjudicate the issues of entitlement to an evaluation greater than 10 percent for right knee osteoarthritis; entitlement to an evaluation greater than 10 percent for left knee osteoarthritis; entitlement to an evaluation greater than 10 percent for left ankle osteoarthritis; and entitlement to service connection for a lumbar spine disability.  The issue of entitlement to a TDIU must also be adjudicated.  If additional development is needed prior to adjudication of this issue, such development should be undertaken.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


